      Case 2:18-cr-00021-KS-MTP Document 44 Filed 07/17/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                                 CASE NO. 2:18-CR-21-KS-MTP

BRANTLEY PAUL NICHOLS



                                       ORDER

      On July 15, 2020, Defendant filed a Motion for Pretrial Diversion [42]. Therein,

Defendant argued that the Court should place him in a pretrial diversion program.

The Government opposed the motion, and on July 16, 2020, the Court denied it in a

Text Order, noting that the United States Attorney’s consent was required for

placement in a pretrial diversion program. The Court also noted that Defendant had

already plead guilty, and that he had not demonstrated that he should be permitted

to withdraw the plea.

      Although Defendant did not file a motion for leave to withdraw his plea, an

implicit prerequisite to placement in a pretrial diversion program would be

withdrawal of his plea. To the extent that Defendant’s previous motion could be

construed as a motion for leave to withdraw his plea, the Court hereby supplements

its previous Text Order denying the motion.

      “The standard for determining whether or not a defendant may withdraw his

guilty plea prior to sentencing is whether for any reason the granting of the privilege

seems fair and just.” United States v. Carr, 740 F.2d 339, 343 (5th Cir. 1984). The
      Case 2:18-cr-00021-KS-MTP Document 44 Filed 07/17/20 Page 2 of 3




Court considers various factors when making this determination, including:

      (1) whether or not the defendant as asserted his innocence; (2) whether
      or not the government would suffer prejudice if the withdrawal motion
      were granted; (3) whether or not the defendant as delayed in filing his
      withdrawal motion; (4) whether or not the withdrawal would
      substantially inconvenience the court; (5) whether or not close
      assistance of counsel was available; (6) whether or not the original plea
      was knowing and voluntary; and (7) whether or not the withdrawal
      would waste judicial resources; and, as applicable, the reason why
      defenses advanced later were not proffered at the time of the original
      pleading, or the reasons why a defendant delayed in making his
      withdrawal motion.

Id. at 343-44.

      Defendant has not asserted his innocence. In fact, he does not deny that he

committed the subject crimes. Rather, he contends that the Court should permit him

to withdraw his plea as an act of mercy.

      Defendant entered his plea on July 24, 2018. Now – two years later, and less

than a week before his sentencing – he asks the Court for leave to withdraw it. He has

not provided any explanation for this extraordinary delay in seeking leave to

withdraw the plea.

      Withdrawal of the plea at this stage of proceedings would waste judicial

resources. The Court’s probation officer has already conducted a presentence

investigation and compiled a lengthy report. Moreover, this Court has already studied

the report in preparation for sentencing.

      Defendant’s plea was knowing and voluntary. He stated as much under oath

during his plea hearing, and the Court has no reason to believe he committed perjury.


                                            2
      Case 2:18-cr-00021-KS-MTP Document 44 Filed 07/17/20 Page 3 of 3




      Finally, Defendant has had close assistance of counsel at every relevant stage

of these proceedings. He entered a plea two years ago, well before the COVID-19 crisis

began, and he cannot claim that the pandemic has affected his ability to communicate

with counsel. Moreover, even during the past few months, nothing has prevented

Defendant from communicating with counsel via telephone or videoconferencing, or

even in person while wearing a mask and observing social distancing requirements.

      For these reasons, the Court finds that it would not be fair and just to permit

Defendant to withdraw his plea. To the extent that Defendant’s previous motion could

be construed as a motion for leave to withdraw his plea, the Court hereby

supplements its previous Text Order denying the motion.

      SO ORDERED AND ADJUDGED this 17th day of July, 2019.

                                              /s/  Keith Starrett
                                              KEITH STARRETT
                                              UNITED STATES DISTRICT JUDGE




                                          3
